DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 1, 7, 9, 11, 17, in the response filed November 19, 2021, are acknowledged Examiner.
Claims 1-20 are pending in the current action. 
Response to Arguments
With respect to claims 1 and 17, Applicant argues that Trudell does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
With respect to claim 9, Applicant argues that Trudell alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Trudell remains the primary reference in the rejection as it continues to share structural and functional characteristics with the instant application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an adjustment mechanism” in claims 5 and 12. These claims are each directly followed by dependent claims which clearly state the structure to which the adjustment mechanism is intended to cover in scope, thus the claims are not being treated under 112(f).
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tension mechanism” in claims 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the instant application [0039], the tension mechanism is a strap and equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard (US 3420230).
With respect to claim 1, Ballard discloses A back brace configured to aid in the correction of spinal curvature during a treatment period of a patient (Fig 1, brace 10; col 1 ln 20-40, device 10 rigidly holds the upper and lower back relative to each other thus capable of correcting curvature), the back brace comprising: a rod configured to extend along a vertical direction oriented along a patient (Fig 1, rod 14); an inferior segment coupled to the rod, extending in a lateral direction from the rod, and configured to at least partially wrap around and conform to the patient during use (Fig 1, inferior segment 12, shown to wrap around a user in Fig 5), the inferior segment being further configured to apply pressure to both a first lateral side and a second lateral side of the patient proximate a pelvic region of the patient, thereby stabilizing the pelvic region of the patient relative to the rod (Fig 5, col 2 ln 35-40, inferior segment 12 is C-shaped and resides on a first and second lateral side of a user’s pelvis thus would apply a counter force on both the first and second sides); a superior segment adjustably coupled to the rod above the inferior segment, extending in a lateral direction from the rod, and configured to at least partially wrap around and conform to the patient during use (Fig 1, superior segment 11, shown to wrap around a user in Fig 4), the superior segment being further configured to apply pressure to one of the first lateral side and the second lateral side of the patient, proximate a thoracic region of the patient, to provide a corrective force on the spinal curvature of the patient (Fig 4, col 2 ln 35-40, superior segment 11 is C-shaped and resides on a first and second lateral side of a user’s thoracic region thus would apply a counter force on both the first and second sides); and wherein the superior segment is selectively adjustable, such that the superior segment can be selectively moved and fixedly positioned in a plurality of positions along at least one of the lateral direction or the vertical direction (col 3 ln 15-20, screw system 38 allows for vertical adjustment), wherein the plurality of positions are designed for periodic adjustment of the corrective force on the spinal curvature during the treatment period (col 3 ln 15-20, screw system may be adjusted at any time so they would be capable of periodic adjustments according to the needs of the user), wherein each of the inferior segment and the superior segment includes a rear portion 

    PNG
    media_image1.png
    765
    674
    media_image1.png
    Greyscale

Annotated Fig 4 and Fig 5, Ballard
With respect to claim 17, Ballard discloses A method for correcting spinal curvature of a patient (Fig 1, brace 10; col 1 ln 20-40, device 10 rigidly holds the upper and lower back relative to each other .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5-6, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Trudell (US 5449338).
With respect to claim 2, Ballard discloses The back brace of claim 1.
Ballard is silent on further comprising a middle segment adjustably coupled to the rod between the inferior segment and the superior segment and configured to at least partially wrap around and conform to the patient during use, the middle segment being further configured to apply pressure to another one of the first lateral side and the second lateral side of the patient, proximate a lumbar region of the patient, opposite the one of the first lateral side and the second lateral side having pressure applied thereon by the superior segment to provide an additional corrective force on the spinal curvature of the patient.
Trudell teaches an analogous upper and lower segment (Fig 2, inferior segment 15 and superior segments 12) for spinal curvature treatment (col 2 ln 00-5), further comprising a middle segment adjustably coupled to the rod between the inferior segment and the superior segment (Fig 2, middle segment 13) and configured to at least partially wrap around and conform to the patient during use (Fig 1, Fig 2, middle segment 13 wraps around the lateral side form the dorsal to the ventral side of a user), the middle segment being further configured to apply pressure to another one of the first lateral side and the second lateral side of the patient (Fig 2, middle segment 13 applies pressure to the dorsal lateral side and to the ventral lateral side of a user), proximate a lumbar region of the patient (col 5 ln 30-35, lower rib cage is proximate the lumbar region), opposite the one of the first lateral side and the second lateral side having pressure applied thereon by the superior segment to provide an additional corrective force on the spinal curvature of the patient (Fig 1, middle shell 13 placed opposite the superior shell 12 relative to the spine for opposing stabilization).  

With respect to claim 3, Ballard/Trudell discloses The back brace of claim 2, wherein the middle segment is selectively adjustable, such that the middle segment can be selectively moved and fixed positioned in -17-WO 2018/201013PCT/US2018/029896another plurality of positions along at least one of the lateral direction of the vertical direction (Trudell Fig 2, middle segment 13 selectively adjustable via holes 154/28 and screws 158), wherein the another plurality of positions are designed for periodic adjustment of the additional corrective force on the spinal curvature of the patient during the treatment period (Trudell col 2 ln 10-15, adjustment of the middle segment 13 over time/treatment period).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ballard to have the addition of a middle shell as taught by Trudell in order to allow for further points of pressure and thus further points of spinal correction and treatment (Trudell col 2 ln 5-15, col 5 ln 10-20).
With respect to claim 5, Ballard/Trudell discloses The back brace of claim 2.
As they are currently combined, Ballard/Trudell is silent on wherein at least one of the inferior segment, the middle segment, and the superior segment includes an adjustment mechanism, configured to adjustably couple a corresponding one of the inferior segment, the middle segment, and the superior segment to the rod.
Trudell further teaches wherein at least one of the inferior segment, the middle segment, and the superior segment includes an adjustment mechanism, configured to adjustably couple a corresponding one of the inferior segment, the middle segment, and the superior segment to the rod (Fig 7, all segments have and adjustment mechanism comprised of a plate 50/150/350 with apertures 54/154/354 which connects to the rod via connections apertures 28 fasteners 58/158/358).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ballard/Trudell to have the addition of an adjustment 
With respect to claim 6, Ballard/Trudell discloses The back brace of claim 5, wherein the adjustment mechanism comprises an adjustment plate having a plurality of adjustment apertures (Trudell Fig 7, all segments have and adjustment mechanism comprised of a plate 50/150/350 with apertures 54/154/354, respectively), the rod includes a plurality of connection apertures (Trudell Fig 7, the rod having connections apertures 28), and the adjustment plate is configured to be coupled to the rod by using at least one fastener to couple at least one adjustment aperture to at least one connection aperture (Trudell Fig 7, fasteners 58/158/358 connect the rod apertures to the plate apertures).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ballard/Trudell to have the addition of an adjustment mechanism as taught by Trudell in order to set the system to best fit and meet the needs of the user (Trudell col 5 ln 10-20).
With respect to claim 18, Ballard discloses The method of claim 17.
Ballard is silent on wherein the back brace additionally includes a middle segment adjustably coupled to the rod between the inferior segment and the superior segment.
Trudell teaches an analogous upper and lower segment (Fig 2, inferior segment 15 and superior segments 12) for spinal curvature treatment (col 2 ln 00-5) wherein the back brace additionally includes a middle segment adjustably coupled to the rod between the inferior segment and the superior segment (Fig 1, Fig 2, col 2 ln 10-15, middle segment 13 adjustably coupled to rod 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ballard to have the addition of a middle shell as taught by Trudell in order to allow for further points of pressure and thus further points of spinal correction and treatment (Trudell col 2 ln 5-15, col 5 ln 10-20).
With respect to claim 19, Ballard/Trudell discloses The method of claim 18, further comprising: placing the middle segment around a lumbar region of the patient (Trudell col 5 ln 30-35, middle segment 13 applied to lower rib cage is proximate the lumbar region); subsequent to placing the middle segment around the lumbar region of the patient, rigidly coupling the middle segment to the rod in a desired middle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ballard to have the addition of a middle shell as taught by Trudell in order to allow for further points of pressure and thus further points of spinal correction and treatment (Trudell col 2 ln 5-15, col 5 ln 10-20).
With respect to claim 20, Ballard/Trudell discloses The method of claim 19.
As they are currently combined, Ballard/Trudell is silent on wherein at least one of the middle segment and the superior segment is selectively adjustable, such that the at least one of the middle segment and the superior segment can be selectively moved in either of a lateral direction and a vertical direction, with respect to the inferior segment, allowing for periodic adjustment of the back brace during the treatment period.
Trudell further wherein at least one of the middle segment and the superior segment is selectively adjustable (Fig 7, all segments have and adjustment mechanism comprised of a plate 50/150/350 with apertures 54/154/354 making them selectively adjustable), such that the at least one of the middle segment and the superior segment can be selectively moved in either of a lateral direction and a vertical direction (Fig 7, Fig 2, adjustment system allows for vertical and lateral adjustment), with respect to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ballard/Trudell to have the addition of an adjustment mechanism as taught by Trudell in order to set the system to best fit and meet the needs of the user (Trudell col 5 ln 10-20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard/Trudell as applied to claim 2 above, and further in view of Modglin (US 6899689).
With respect to claim 4, Ballard/Trudell discloses The back brace of claim 2, wherein at least one of the inferior segment, the middle segment, and the superior segment includes a pad on an interior surface (Ballard Fig 4, Fig 5, lining 28 and 21)(Trudell Fig 4, interior surface pad 72 on all the segments), wherein the pad has a thickness selected to provide an anterior-posterior spinal curvature correction force (Ballard, col 2 ln 35-45, pad would obviously have been selected to provide the corrected support as required by the device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ballard to have the addition of a middle shell as taught by Trudell in order to allow for further points of pressure and thus further points of spinal correction and treatment (Trudell col 2 ln 5-15, col 5 ln 10-20).
Ballard/Trudell is silent on the pad being a removable pad.
Modglin teaches an analogous spinal orthosis with a shell system 12 wherein the internal pad 38 is a removable pad (col 2 ln 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Ballard/Trudell to be removable as taught by Modglin to create a system that is comfortable and economic as the pad would be easily replaced and adjusted to a user (Modglin col 2 ln 55-65).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard/Trudell as applied to claim 2 above, and further in view of Seon (US 2009/0137934).
With respect to claim 7, Ballard/Trudell discloses The back brace of claim 2.
Ballard/Trudell is silent on wherein the middle segment includes a rear portion extending laterally away from the rod and a pair of opposed arm portions extending away from opposing lateral sides of the rear portion in an anterior direction.  
Seon teaches an analogous series of orthotic shells for spinal treatments ([0010]) wherein each of the inferior segment 103, the middle segment 102, and the superior segment 101 includes a rear portion extending laterally away from the rod 104/105/106 and a pair of opposed arm portions extending away from opposing lateral sides of the rear portion in an anterior direction ([0051], shells surround the user thus have a rear portion at the 104/105/106 and two lateral arms extend in the anterior direction on either side) the arms each being connected by a strap 109.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle segment of Ballard/Trudell to have the two arms connected by a strap as taught by Seon in order to allow for more contact points with a user and thus each segment can apply more forces/pressure to the user (Seon [0011]).
With respect to claim 8, Ballard/Trudell/Seon discloses The back brace of claim 7, wherein each of the inferior segment, the middle segment, and the superior segment includes a tension mechanism configured to pull the pair of opposed arm portions toward each other (Seon Fig 1, [0052], straps 9 are tension mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the segments of Ballard/Trudell to have the two arms connected by a strap as taught by Seon in order to allow for more contact points with a user and thus each segment can apply more forces/pressure to the user (Seon [0011]).

Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Trudell in view of Grim (US 5437614).
With respect to claim 9, Trudell discloses A back brace configured to aid in the correction of spinal curvature during a treatment period of a patient (Fig 1, brace 1, col 2 ln 0-5), the back brace comprising: a rod configured to extend along a vertical direction oriented along a patient (Fig 2, rod is posterior upright 25 which extends in a vertical direction along the spine); an inferior segment coupled to the rod, extending in a lateral direction from the rod (Fig 2, inferior segment 15 extending outward from thus lateral to the rod), and configured to at least partially wrap around and conform to the patient during use (Fig 1, Fig 2, col 5 ln 10-20, inferior segment 15 partially wraps around the user from the dorsal to the ventral side, conforms to a user as it may be placed according to the user’s needs), the inferior segment being further configured to apply pressure to both a first lateral side and a second lateral side of the patient proximate a pelvic region of the patient, thereby stabilizing the pelvic region of the patient relative to the rod (Fig 1, Fig 2, Fig 4, col 4 ln 20-35, inferior segment 15 with strap 33 applied a pressure to a first and second lateral side of a user respectively at the pelvis area 21, iliac is a portion of the pelvis, for stabilizing); a superior segment adjustably coupled to the rod above the inferior segment, extending in a lateral direction from the rod, and configured to at least partially wrap around and conform to the patient during use (Fig 1, Fig 2, col 5 ln 10-20, superior segment 12 which partial wraps around the user, extending outward from thus lateral to the rod, conforms to a user as it may be placed according to the user’s needs), the superior segment being further configured to apply pressure to one of the first lateral side and the second lateral side of the patient (Fig 1, Fig 2, applies pressure to a dorsal lateral side and a ventral lateral side of a user), proximate a thoracic region of the patient (Fig 1, Fig 2, col 3 ln 0-5, a the chest and rib cages thus thoracic region), to provide a first corrective force on the spinal curvature of the patient (col 4 ln 20-35, corrective force on a user); and a middle segment adjustably coupled to the rod between the inferior segment and the superior segment and configured to at least partially wrap around and conform to the patient during use (Fig 1, Fig 2, middle segment 13 wraps around the lateral side form the dorsal to the ventral side of a user), the middle segment being further configured to apply pressure to another one of the first lateral side and the second lateral side of the patient, proximate a lumbar region of the patient (Fig 2, middle segment 13 applies pressure to the dorsal lateral side and to the ventral lateral side of a user), opposite the one of the first lateral side and the second lateral side having pressure applied thereon by the superior segment to provide a second corrective force on the spinal curvature of 
Trudell is silent on and a removable pad that is thicker toward a posterior end of the removable pad and thinner toward an anterior end of the removable pad to provide an anteriorly-directed spinal curvature correction force.
Grim teaches an analogous spinal orthosis having a shell member 34 and further having a removable pad (col 3 ln 10-15, col 10 ln 20-35, removable pad 88, Examiner notes that pad does not inherently mean a cushion material) that is thicker toward a posterior end of the removable pad and thinner toward an anterior end of the removable pad (col 3 ln 10-30, pad inserted and formed to a user, capable of being thinner and thicker is desired regions; further as the material in the sewn pocket would obviously be thicker than the area where just stitching is located the central/posterior portion of the pad is always thicker than the outer/anterior regions of the pad) to provide an anteriorly-directed spinal curvature correction force (col 10 ln 60-65, formed to a user to apply pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shells of Trudell to have pads as taught by Grim in order to have the device better fit to the minor fitting of a user (Grim col 3 ln 15-20).
With respect to claim 10, Trudell/Grim discloses The back brace of claim 9, wherein each of the superior segment and the middle segment is selectively adjustable (Trudell Fig 7, all segments have and adjustment mechanism comprised of a plate 50/150/350 with apertures 54/154/354 which connects to the rod via connections apertures 28 fasteners 58/158/358), such that the superior segment can be selectively moved and fixedly positioned in a first plurality of positions along at least one of the lateral direction or the vertical direction (Trudell Fig 2, superior segment 12 movement in the lateral direction via holes 54 and vertical movement via holes 28 both of which fixed via fasteners 58) and the middle segment can be selectively moved and fixedly positioned in a second plurality of positions along at least one of the lateral direction or the vertical direction (Trudell Fig 2, middle segment 13 movement in lateral direction via holes 154 and vertical movement via holes 28 both of which fixed via fasteners 158), wherein the first plurality of positions and the second plurality of positions designed for periodic adjustment of the 
With respect to claim 11, Trudell/Grim discloses The back brace of claim 9, wherein the removable pad is secured to at least one of the inferior segment, the middle segment, and the superior segment (Trudell Fig 4, interior pad 72 on all segments).
With respect to claim 12, Trudell/Grim discloses The back brace of claim 10, wherein at least one of the inferior segment, the middle segment, and the superior segment includes an adjustment mechanism, configured to adjustably couple a corresponding one of the inferior segment, the middle segment, and the superior segment to the rod (Trudell Fig 7, all segments have and adjustment mechanism comprised of a plate 50/150/350 with apertures 54/154/354 which connects to the rod via connections apertures 28 fasteners 58/158/358).  
With respect to claim 13, Trudell/Grim discloses The back brace of claim 12, wherein the adjustment mechanism comprises an adjustment plate having a plurality of adjustment apertures (Trudell Fig 7, all segments have and adjustment mechanism comprised of a plate 50/150/350 with apertures 54/154/354, respectively), the rod includes a plurality of connection apertures (Trudell Fig 7, the rod having connections apertures 28), and the adjustment plate is configured to be coupled to the rod by using at least one fastener to couple at least one adjustment aperture to at least one connection aperture (Trudell Fig 7, fasteners 58/158/358 connect the rod apertures to the plate apertures).  
With respect to claim 14, Trudell/Grim discloses The back brace of claim 13, wherein the plurality of adjustment apertures are arranged in a matrix having a plurality of horizontal rows and a plurality of vertical rows (Trudell Fig 7, adjustment apertures 54 and spaces in between arranged in an alternating matrix with multiple rows and columns), such that the matrix is configured to allow for selective adjustability of the corresponding one of the inferior segment, the middle segment, and the superior segment in at least one of the lateral direction or the vertical direction (Trudell col 3 ln 15-30, selective and independent adjustment in both the vertical and horizontal direction for each segment).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trudell/Grim in view of Seon.
With respect to claim 15, Trudell/Grim discloses The back brace of claim 10.  

Seon teaches an analogous series of orthotic shells for spinal treatments ([0010]) wherein each of the inferior segment 103, the middle segment 102, and the superior segment 101 includes a rear portion extending laterally away from the rod 104/105/106 and a pair of opposed arm portions extending away from opposing lateral sides of the rear portion in an anterior direction ([0051], shells surround the user thus have a rear portion at the 104/105/106 and two lateral arms extend in the anterior direction on either side) the arms each being connected by a strap 109.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the segments of Trudell/Grim to have the two arms connected by a strap as taught by Seon in order to allow for more contact points with a user and thus each segment can apply more forces/pressure to the user (Seon [0011]).
With respect to claim 16, Trudell/Grim/Seon discloses The back brace of claim 15, wherein each of the inferior segment, the middle segment, and the superior segment includes a tension mechanism configured to pull the pair of opposed arm portions toward each other (Seon Fig 1, [0052], straps 9 are tension mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the segments of Trudell/Grim to have the two arms connected by a strap as taught by Seon in order to allow for more contact points with a user and thus each segment can apply more forces/pressure to the user (Seon [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/             Examiner, Art Unit 3786                                                                                                                                                                                           
/KERI J NELSON/             Primary Examiner, Art Unit 3786